Citation Nr: 1341496	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-20 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the loss of use of both legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 






INTRODUCTION

The Veteran had active service from May 1955 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted SMC based on the loss of use of the Veteran's feet.  This issue was previously remanded by the Board in May 2013 for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board previously remanded this case in May 2013.  Specifically, the case was remanded so that Social Security records could be obtained and the Veteran could be scheduled for a VA examination.  The record indicates that the Appeals Management Center (AMC) attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, in June 2013, VA was notified that SSA records for the Veteran had been destroyed.  

The record further reflects that the Veteran was scheduled for a VA neurological examination in June 2013.  The Veteran attended this examination and a copy of the report has been associated with the claims file.  

The claims file was subsequently returned to the above examiner because the examination report did not indicate whether the claims file had been reviewed in conjunction with the June 2013 examination.  In September 2013, the examiner submitted an addendum to the prior report in which it was noted that the claims file had in fact been reviewed.  It was also noted that while it was unclear to the examiner why VA was asking specifically about the femoral nerve, examination revealed femoral nerve innervated quadriceps muscles incomplete paralysis.  Also, regarding the sciatic nerve, it was noted that there was incomplete paralysis.  

The Board finds that additional clarification is required before appellate review may proceed on this matter.  The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(l).  Under this section, SMC is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disability as to be in need of regular aid and attendance.  Id.  

However, the Veteran contends that he is entitled to a higher level of SMC under 38 U.S.C.A. § 1114(m) for the loss of use of his legs.  Under this code, SMC is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  Id.  

Therefore, the issue is essentially whether the evidence of record reflects that the Veteran's neurological condition has resulted in the loss of use of both legs with factors preventing natural knee action.  According to a muscle strength test performed as part of the June 2013 VA examination, knee extension was a 1 out of 5.  According to the key associated with the examination report, this would represent palpable or visible muscle contraction, but no actual joint movement.  This would suggest the possible loss of use of the legs.  However, the examiner further noted that the Veteran was still capable of walking, although it was difficult and he had "fallen few times."  Therefore, it is not clear if the Veteran's disability is or is not of such severity to essentially render him unable to use both of his legs.  

The Veteran's claims file should again be returned to the examiner that performed the June 2013 VA examination.  The examiner is asked to review the evidence of record, including the June 2013 examination report and September 2013 addendum, and opine as to whether the Veteran's disability is of such severity as to have essentially resulted in the loss of use of both legs.  A complete rationale should be provided for all opinions offered, and a new examination is not needed unless deemed necessary by the reviewing examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's file should be returned to the examiner that performed the June 2013 VA neurological examination so that an addendum can be provided.  If this individual is no longer available, then the file should be returned to a physician of similar skill/expertise.  The report should reflect that the file was made available for review.  The Veteran should not be scheduled for another physical examination unless this is deemed necessary by the examining physician.  

After reviewing the evidence of record, including the June 2013 examination report, the examiner should offer an opinion as to whether the Veteran's neurological condition has essentially resulted in the loss of use of both legs with factors preventing natural knee action.  In reaching this opinion, the examiner should provide a thorough rationale and discussion.  

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



